Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (“Agreement”) is made as of the ____ day of
______________, 2010 by and between Salary.com, Inc., a Delaware corporation
(the “Company”), and [EXECUTIVE NAME] (the “Executive”).

1. Purpose. The Company considers it essential to the best interests of its
stockholders to promote and preserve the continuous employment of key management
personnel. The Board of Directors of the Company (the “Board”) recognizes that,
as is the case with many corporations, the possibility of a Change in Control
(as defined in Section 2 hereof) exists and that such possibility, and the
uncertainty and questions that it may raise among management, may result in the
departure or distraction of key management personnel to the detriment of the
Company and its stockholders. Therefore, the Board has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of members of the Company’s key management, including
the Executive, to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a Change in
Control. Nothing in this Agreement shall be construed as creating an express or
implied contract of employment and, except as otherwise agreed in writing
between the Executive and the Company, the Executive shall not have any right to
be retained in the employ of the Company.

2. Change in Control. A “Change in Control” shall be deemed to have occurred
upon the consummation of (i) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (ii) any sale or
other transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company or all or substantially all of the shares of common stock
of the Company.

3. Terminating Event.

A “Terminating Event” shall mean any of the events provided in this Section 3:

(a) Termination by the Company. Termination by the Company of the employment of
the Executive with the Company for any reason other than for Cause, death or
Disability. For purposes of this Agreement, “Cause” shall mean, as determined by
the Chief Executive Officer in his good faith:

(i) conduct by the Executive constituting a material act of misconduct in
connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; or

(ii) the commission by the Executive of any felony or a misdemeanor involving
moral turpitude, deceit, dishonesty or fraud, or any conduct by the Executive
that would reasonably be expected to result in material injury or reputational
harm to the Company or any of its subsidiaries and affiliates if he were
retained in his position; or

(iii) continued non-performance by the Executive of his duties to the Company
(other than by reason of the Executive’s physical or mental illness, incapacity
or disability) which has continued for more than 30 days following written
notice of such non-performance from the Chief Executive Officer; or

(iv) a material violation by the Executive of the Company’s written employment
policies; or

(v) failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials in connection with such investigation.

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive being an employee of any direct
or indirect successor to the business or assets of the Company, rather than
continuing as an employee of the Company following a Change in Control. For
purposes hereof, the Executive will be considered “Disabled” if, as a result of
the Executive’s incapacity due to physical or mental illness, the Executive
shall have been absent from his duties to the Company on a full-time basis for
180 calendar days in the aggregate in any 12-month period.



--------------------------------------------------------------------------------

(b) Termination by the Executive for Good Reason. Termination by the Executive
of the Executive’s employment with the Company for Good Reason. For purposes of
this Agreement, “Good Reason” shall mean that the Executive has complied with
the “Good Reason Process” (hereinafter defined) following the occurrence of any
of the following events after a Change in Control:

(i) a material diminution in the Executive’s responsibilities, authority or
duties;

(ii) a material diminution in the Executive’s base salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; or

(iii) a material change in the geographic location at which the Executive
provides services to the Company.

“Good Reason Process” shall mean that (i) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (iii) the
Executive cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Executive terminates his employment within 60
days after the end of the Cure Period. If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

4. Change in Control Payment.

(a) In the event a Terminating Event occurs within six months after a Change in
Control, subject to the Executive signing a general release of claims in favor
of the Company and related persons and entities in a form and manner
satisfactory to the Company (the “Release”) within the 21-day period following
the Date of Termination and the expiration of the seven-day revocation period
for the Release, the Company shall pay to the Executive an amount equal to one
times the sum of (i) the Executive’s annual base salary in effect immediately
prior to the Terminating Event (or the Executive’s annual base salary in effect
immediately prior to the Change in Control, if higher) and (ii) the Executive’s
target bonus for the fiscal year in which the Change in Control occurred,
payable in one lump-sum payment on the first payroll date that occurs 30 days
after the Date of Termination.1

(b) In the event a Change in Control occurs while this Agreement is in effect,
whether or not there has occurred a Terminating Event and notwithstanding
anything to the contrary in any applicable option agreement or stock-based award
agreement, all stock options and other stock-based awards held by the Executive
shall immediately accelerate and become fully exercisable or nonforfeitable as
of, and subject to, the Change in Control. The Executive shall also be entitled
to any other rights and benefits with respect to stock-related awards, to the
extent and upon the terms provided in the employee stock option or incentive
plan or any agreement or other instrument attendant thereto pursuant to which
such options or awards were granted.

5. Additional Limitation.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) and the applicable regulations thereunder (the
“Severance Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Severance Payments shall be reduced (but not
below zero) to the extent necessary so that the sum of all Severance Payments
shall not exceed the Threshold Amount. In such event, the Severance Payments
shall be reduced in the following order: (1) cash payments not subject to
Section 409A of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits.
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

(b) For the purposes of this Section 5, “Threshold Amount” shall mean three
times the Executive’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

(c) The determination of the reduction provided in Section 5(a) shall be made by
a nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive. For purposes of this determination, the Executive shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

 

 

1 For Teresa Shipp only: “and (iii) the average commission received by the
Executive for fiscal years 2007, 2008 and 2009, payable in one lump-sum payment
on the first payroll date that occurs 30 days after the Date of Termination”



--------------------------------------------------------------------------------

6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s “separation from service” within the meaning of Section 409A
of the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(c) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(d) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Effective Date; Term. This Agreement shall be effective as of the date set
forth above (the “Effective Date”) and shall terminate upon the earliest of
(a) the termination of the Executive’s employment for any reason prior to a
Change in Control, (b) the termination of the Executive’s employment with the
Company after a Change in Control for any reason other than the occurrence of a
Terminating Event, (c) the date which is six months and a day after a Change in
Control if the Executive is still employed by the Company or (d) the date which
is 12 months after the Effective Date if no Change in Control has occurred prior
to such date.

8. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

9. Notice and Date of Termination.

(a) Notice of Termination. After a Change in Control and during the term of this
Agreement, any purported termination of the Executive’s employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with this Section 9.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon.

(b) Date of Termination. “Date of Termination,” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of Executive’s
Disability or by the Company for Cause, the date on which Notice of Termination
is given; (iii) if the Executive’s employment is terminated by the Company
without Cause, 30 days after the date on which a Notice of Termination is given;
(iv) if the Executive’s employment is terminated by the Executive without Good
Reason, 30 days after the date on which a Notice of Termination is given, and
(v) if the Executive’s employment is terminated by the Executive with Good
Reason, the date on which a Notice of Termination is given after the end of the
Cure Period. Notwithstanding the foregoing, in the event that the Executive
gives a Notice of Termination to the Company, the Company may unilaterally
accelerate the Date of Termination and such acceleration shall not result in a
termination by the Company for purposes of this Agreement.



--------------------------------------------------------------------------------

10. No Mitigation. The Company agrees that, if the Executive’s employment by the
Company is terminated during the term of this Agreement, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 3 hereof. Further,
the amount of any payment provided for in this Agreement shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company or otherwise.

11. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 11 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 11 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 11.

12. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 11 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

13. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes in all respects
all prior agreements between the parties concerning such subject matter. If the
Executive is party to another agreement with the Company that provides severance
payments, the Executive acknowledges that he will receive payment under this
Agreement only and not under such other agreement.

14. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after a Terminating Event but prior to the completion by the
Company of all payments due him under this Agreement, the Company shall continue
such payments to the Executive’s beneficiary designated in writing to the
Company prior to his death (or to his estate, if the Executive fails to make
such designation).

15. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any Section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

16. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

17. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight currier service of by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company, or to the
Company at its main office, attention of the Board of Directors.

18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

19. Effect on Other Plans. An election by the Executive to resign after a Change
in Control under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies. Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Company’s benefit plans, programs or policies except as
otherwise provided in Section 5 (the “cut-back” provision) hereof, and except
that the Executive shall have no rights to any severance benefits under any
Company severance pay plan. In the event that the Executive is party to an
employment agreement with the Company providing for change in control payments
or benefits, the Executive must elect to receive either the benefits payable
under such other agreement or the benefits payable under this Agreement, but not
both. The Executive shall make such an election in the event of a Change in
Control.



--------------------------------------------------------------------------------

20. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

21. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

22. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

23. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

SALARY.COM, INC. By:      

Name:

Title:

 

   [EXECUTIVE NAME]